Gilbert, J.
1. "A petitioner may dismiss his petition at any time, either in term or vacation, so that he does not thereby prejudice any right of the defendant. If claims by way of set off or otherwise have been set up by the answer, the dismissal of the petition shall not interfere with the defendant’s right to a hearing and trial on such claims in that proceeding.” Civil Code (1910), § 5548. The plaintiff in error, who *301sought to intervene, lost no legal or equitable right because of the dismissal of the suit by the plaintiff, and lmd no right to object to the dismissal, there being no claim by way of set-off or otherwise, and no prayer for affirmative relief.
No. 7208.
October 17, 1929.
2. After announcement in open court that the case had been settled, which was equivalent to a dismissal, the court did not err in refusing to allow the intervention. Kean, v. Lathrop, 58 Ga. 355, 357; Bleckley v. White, 98 Ga. 594 (25 S. E. 592).

Judgment affirmed.


All the Justices concur.

Etheridge, Peck & Etheridge, for plaintiff in error.
J. P. Brooke, contra.